Exhibit 10.11
MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
JOINT DEVELOPMENT AGREEMENT
This Agreement is made as of this 11th day of February, 2008 by and between:
Meiji Seika Kaisha, Ltd., a company organized and existing under the laws of
Japan and having its principal place of business at 4-16, Kyobashi 2-chome,
Chuo-ku, Tokyo 104-8002 Japan (hereinafter referred to as “Meiji Seika”), and
Cornerstone Biopharm Inc., a corporation organized and existing under the laws
of the State of Nevada and having its principal office at 2000 Regency Parkway,
Suite 255 Cary, North Carolina, 27518 USA (hereinafter referred to as
“Cornerstone”).
WITNESSETH:
WHEREAS, Meiji Seika and Cornerstone entered into the License and Supply
Agreement dated October 12, 2006 regarding Cefditoren Pivoxil as amended by the
Amendment No. 1 dated July 27, 2007 (“License Agreement”); and
WHEREAS, Meiji Seika and Cornerstone concluded a letter agreement dated July 27,
2007 (“Letter Agreement”) regarding the development of the Once-Daily Product
and the Pediatric Product (respectively defined below); and
WHEREAS, Meiji Seika and Cornerstone entered into a letter agreement dated
January 11, 2008 to confirm the mechanism and allocation of expenses for
formulation of [***] tablet and [***] study as a part of the development of the
Once-Daily Product and scale up manufacture of [***] as a part of the
development of the Pediatric Product (“Formulation Agreement”); and
WHEREAS, Meiji Seika and Cornerstone discussed the mechanism and allocation of
expenses for the remaining part of the development of the Once-Daily Product and
the Pediatric Product.
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
NOW, THEREFORE, in consideration of the mutual obligations and promises as set
forth herein, the parties do hereby agree as follows:
Article 1 — Definitions
For the purpose of this Agreement, the following terms shall have the following
meanings:

(1)   The capitalized terms not defined herein shall have the meanings ascribed
to them in the License Agreement.

(2)   The term “Development” shall mean the development of the Once-Daily
Product and the Pediatric Product in the Territory to be conducted in accordance
with the Development Plan.

(3)   The term “Development Plan” shall mean the plan and schedule for the
development of the Once-Daily Product and the Pediatric Product in the Territory
as described in the Annex A attached hereto and any amendment thereto which may
be mutually agreed in writing between both parties.

(4)   The term “Effective Date” shall mean the date of this Agreement first
written above.   (5)   The term “Once-Daily Product” shall mean a once-daily
dosage form of the Product.   (6)   The term “Pediatric Product” shall mean a
pediatric form of the Product.

Article 2 — Development

(1)   Subject to the terms and conditions set forth in this Agreement, Meiji
Seika hereby grants Cornerstone an exclusive right to conduct the Development.

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551

(2)   Meiji Seika and Cornerstone agree that the Development has been started
and is to be proceeded with according to the Development Plan. Cornerstone
shall, with full consultation with Meiji Seika, be in charge of the project
management for the Development, including but not limited to filing a submission
of the Once-Daily Product and the Pediatric Product to the health authorities in
the Territory for obtaining the Product Registrations. Specific mechanism and
the decision making process/method to proceed with the Development shall be
discussed separately by Meiji Seika and Cornerstone. The important decision such
as continuance or discontinuance of the Development and amendment of the
Development Plan shall be made jointly and unanimously between Meiji Seika and
Cornerstone. If either party foresees a possible risk including occurrence of
serious events which would make it impossible or impracticable to pursue the
Development from a reasonable pharmaceutical point of view, such a party may,
with full consultation with the other party, terminate this Agreement upon
thirty (30) day’s written notice.

(3)   Any and all data and results generated from the Development hereunder
shall be the property jointly owned by Meiji Seika and Cornerstone and both
party shall have the right to access and use such data and results solely for
the purpose of this Agreement and shall not use such data and results for any
other purpose, provided that (a) Meiji Seika has the right to use such data and
results in order to obtain the product registrations of and to commercialize
both the Once-Daily Product and the Pediatric Product outside the Territory, and
(b) notwithstanding the confidentiality obligations set forth in Article 7,
Meiji Seika may disclose such data and results to its licensees and potential
licensees outside the Territory with the binder of confidentiality obligations
not less stringent than those set forth in Article 7 and to the health
authorities outside the Territory for such purpose.

(4)   The total expenses of the Development except for the expenses agreed to be
allocated by Formulation Agreement shall be borne by Cornerstone.

Article 3 — Inclusion in the License Agreement

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
Once the Product Registrations have been obtained for the Once-Daily Product
and/or the Pediatric Product as a result of the Development, then the Once-Daily
Product and/or the Pediatric Product shall be automatically added to the Product
under the License Agreement, provided that Cornerstone shall not be required to
pay any upfront license fee in respect to the Once-Daily Product and the
Pediatric Product.
Article 4 — Pharmacovigilance
Mechanism, procedures and responsibilities for the exchange of adverse event
information regarding the Development hereunder between the parties shall be
agreed in the separate agreement.
Article 5 — Confidentiality
During the term of this Agreement and for a period often (10) years thereafter,
each party (“Receiving Party”) shall keep all technical information, data and
know-how (“Confidential Information”) furnished by the other party (“Disclosing
Party”) under this Agreement in strict confidence and shall not disclose
Confidential Information to any third party nor use the same for any purpose
other than the performance of this Agreement without prior written consent of
the Disclosing Party. Provided, however, that disclosure to clinicians and the
health authorities in the Territory shall be allowed insofar as such disclosure
is specifically required for the performance of this Agreement and such
disclosure is limited within a reasonable extent. Confidential Information shall
not include any information which:

(a)   is in the public domain at the time of disclosure by the Disclosing Party
or subsequently comes into the public domain-through no fault of the Receiving
Party;

(b)   the Receiving Party can prove by documentary evidence was legitimately in
its possession at the time of disclosure by the Disclosing Party or is
subsequently developed

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
by such of its employees or its affiliate’s employees who had no knowledge of
Confidential Information disclosed by the Disclosing Party; or

(c)   is legitimately obtained by the Receiving Party from a third party without
any duty of confidentiality to the Disclosing Party.

Article 6 — Term and Termination

(1)   The term of this Agreement shall commence on the Effective Date and shall,
unless earlier terminated pursuant to Article 2 or Article 6 or by mutual
agreement between the parties, expire upon the date of the expiration or
termination of the License Agreement.

(2)   Either party may, in addition to any other remedies available to it by
law, terminate this Agreement, upon sixty (60) days’ written notice in the event
that the other party breaches a material provision of this Agreement and fails
to cure such breach within sixty (60) days of written notice of the breach.

(3)   Either party may, in addition to any other remedies available to it by
law, terminate this Agreement, upon thirty (30) days’ written notice in the
event that the other party shall have become insolvent or bankrupt, or shall
have made an assignment for the benefit of its creditors, or there shall have
been appointed a trustee or receiver of the other party or for all or
substantial part of its property, or any case or proceeding shall have commenced
or other action taken by or against the other party in bankruptcy.

(4)   Termination or expiration of this Agreement shall not relieve the parties
of any obligation accruing prior thereto. The provisions of Paragraph 3 of
Article 2 and Article 7 shall survive termination or expiration of this
Agreement.

(5)   If this Agreement is terminated by Cornerstone pursuant to Article 2 or
this Agreement is terminated by Meiji Seika due to the reason attributable to
Cornerstone pursuant to Article 6, any right granted to Cornerstone under this
Agreement and the Letter

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
Agreement in respect to the Once-Daily Product and the Pediatric Product shall
terminate, and in such a case Cornerstone shall assist and cooperate with Meiji
Seika for continuing the Development if Meiji Seika desires to continue any of
the Development even after such termination.
Article 7 — Non-assignability
This Agreement and any rights and obligations hereunder shall not be assignable
or transferable by either party to any third party without prior written consent
of the other party.
Article 8 -Arbitration and Governing Law
All disputes, controversies or differences which may arise between the parties
in relation to or in connection with this Agreement, or the breach thereof,
shall be finally settled by arbitration to be conducted in English in accordance
with the Arbitration Rules of the International Chamber of Commerce by a single
arbitrator appointed in accordance with the said Rules. The arbitration shall be
held in Geneva, Switzerland and the governing law shall be the laws of
Switzerland. The award rendered by the arbitrator shall be final and binding
upon both parties.
Article 9 — Force Majeure
There shall be no breach or violation of this Agreement if either party is
delayed or prevented from fulfilling its obligations hereunder due to war,
revolution, strike, labor conflict, riot, fire, flood, earthquake, explosion,
natural calamity, embargo, compliance with any law or governmental order, Act of
God and any other causes beyond its reasonable control, provided that such
impeded party shall promptly notify the other party of the nature and expected
duration of such force majeure event and shall use its reasonable endeavor to
remove such force majeure event.
Article 10 — Severability

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
If any provision of this Agreement is held invalid or unenforceable by a court
or other governmental authorities of competent jurisdiction, then such provision
shall be construed, to the extent feasible, so as to render such provision valid
and enforceable, and if no feasible interpretation would save such provision, it
will be severed from the remainder of this Agreement. The remainder of this
Agreement shall remain in full force and effect, unless the severed provision is
essential and material to the rights or benefits received by either party. In
such event, the parties shall negotiate, in good faith, and substitute a valid
and enforceable provision that most nearly implements the parties’ intent in
entering into this Agreement.
Article 11 — Entire Agreement
This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, either oral or written. This Agreement may be amended only by a
written instrument duly signed by authorized representatives of both parties.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

                  Meiji Seika Kaisha, Ltd.       Cornerstone Biopharma, Inc.
 
               
 
  /s/ Ryuzo Asada           /s/ Craig Collard            
By:
  Ryuzo Asada       By:   Craig Collard
Title:
  Vice President       Title:   Chief Executive Officer

 



--------------------------------------------------------------------------------



 



MEIJI SEIKA KAISHA, LTD. INTERNATIONAL HEADQUARTERS, PHARMACEUTICALS
4-16, Kyobashi 2 chome, Chuo-ku, Tokyo, 104-8002
Japan            TELEPHONE:(03)3272 6511 FAX: (03)3281 • 4058 (03)3278-6551
Annex A
Development Plan

              A)   Spectracef [***] Once Daily Dose   Schedule
 
           
 
  1.   Complete GMP clinical release batch of new formulation (Patheon)   [***]
 
           
 
  2.   Submit PK protocol/formulation data to FDA for comments   [***]
 
           
 
  3.   Submit pivotal clinical protocols (AECB) to FDA for comment   [***]
 
           
 
  4.   Conduct PK study/food effect   [***]
 
           
 
  5.   Discuss PK results (Cornerstone/Meiji Seika)   [***]
 
           
 
  6.   Conduct pivotal clinical studies   [***]
 
           
 
  7.   Prepare sNDA   [***]
 
           
 
  8.   sNDA submission   [***]
 
           
 
  9.   sNDA approval   [***]
 
            B)   Pediatric Suspension Development   Schedule
 
           
 
  1.   Manufacture GMP validation batches (Patheon)   [***]
 
           
 
  2.   Prepare NDA for pharyngitis/tonsillitis   [***]
 
           
 
  3.   Submit NDA for pharyngitis/tonsillitis   [***]
 
           
 
  4.   Submit Otitis Media protocols to FDA for comment   [***]
 
           
 
  5.   Conduct Otitis Media clinical studies   [***]
 
           
 
  6.   Prepare sNDA for Otitis Media   [***]
 
           
 
  7.   sNDA submission   [***]
 
           
 
  8.   sNDA approval   [***]

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 